FILED
                             NOT FOR PUBLICATION                            JAN 11 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LAMAR HOWARD JEFFRIES,                           No. 08-35707

               Plaintiff - Appellant,            D.C. No. 3:05-cv-01851-JO

   v.
                                                 MEMORANDUM *
SNAKE RIVER CORRECTIONS -
OREGON; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Oregon
                      Robert E. Jones, District Judge, Presiding

                            Submitted December 15, 2009 **


Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        Lamar Howard Jeffries, a former Oregon state prisoner, appeals pro se from

the district court’s summary judgment for defendants in his 42 U.S.C. § 1983

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

PDM/Research
action alleging constitutional violations in connection with mail handling policies

of the Oregon Department of Corrections and Snake River Correctional Institute.

We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Oliver v.

Keller, 289 F.3d 623, 626 (9th Cir. 2002), and we affirm.

       The district court properly granted summary judgment on Jeffries’s First

Amendment claims because Jeffries failed to raise a genuine issue of material fact

as to whether the prison’s mail handling policies were reasonably related to

legitimate penological interests. See Turner v. Safley, 482 U.S. 78, 89-91 (1987)

(discussing factors relevant in determining whether regulation that impinges on

First Amendment rights is reasonably related to legitimate penological interests).

       We do not consider issues that Jeffries raises for the first time on appeal, see

Whittaker Corp. v. Execuair Corp., 953 F.2d 510, 515 (9th Cir. 1992) (“As a

general rule, an appellate court will not hear an issue raised for the first time on

appeal.”), or issues that Jeffries has abandoned on appeal, see Cook v. Schriro, 538
F.3d 1000, 1014 n. 5 (9th Cir. 2008) (explaining that issues not raised on appeal

are deemed abandoned).

       Jeffries’s remaining contentions are unpersuasive.

       Jeffries’s renewed request for sanctions is denied because he does not

demonstrate that the district court abused its discretion. See Cooter & Gell v.


PDM/Research                                2                                     08-35707
Hartmax Corp., 496 U.S. 384, 405 (1990) (reviewing for abuse of discretion

district court’s decision to deny sanctions).

       Jeffries’s request to strike the answering brief is denied.

       AFFIRMED.




PDM/Research                                3                                08-35707